Order entered August 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00211-CR

                        MICHAEL DWAYNE NEWMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-62630-J

                                            ORDER
       Before the Court is appellant’s August 21, 2019 second motion for extension of time to

file his brief.   We GRANT the motion and ORDER appellant’s brief due on or before

September 20, 2019. Appellant is cautioned that the failure to file his brief by that date may

result in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b)(4).


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE